 In the Matter of INDUSTRIAL METAL FABRICATORS, INC.andFOOD,TOBACCO, AGRICULTURAL AND ALLIED WORKERS UNION OF AMERICA,C. I. O.,Case No. 13-C-2326.-Decided July 31, 1.9.45DECISIONANDORDER.On February 21, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceedings,finding that the respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter,the respondent filed exceptions to the,Intermediate Report and a supporting brief.Oral argument, in whichonly the respondent participated, was held before the Board at Wash-ington, D. C., on July 19, 1945.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has considered the Intermediate Report, the respondent'sexceptions and briefs,and the entire record in the case, and herebyadopts the findings, conclusions,and recommendations of the TrialExaminer,with the following modifications2and additions :1. In the discussion of events leading up to the February 1944 lay-off,the Trial Examiner pointed out that shortly prior thereto Works Man-ager Callahan and Night Foreman Stathois,while eating in a localrestaurant,observed-a group of the respondent's employees in therestaurant openly discussing organization plans.TheTrialExaminermakes no finding, nor do we, that the presence of management repre-sentatives in.the restaurant was in any way improper;however, thisevidence concerning their observations is material and relevant insofariThe charging Union was previously named United Cannery, Agricultural,Packing andAlliedWorkers of America, C I 0Notice is here taken of the change of name effectedsince the date of the hearing2In Section III B of the Intermediate Report, the Trial Examiner inadvertently referredto Foreman Simon's surveillance instead of Foreman Stathois', and inadvertently statedthat Callahan, instead of McInerney, interrogated Johnson.63 N. L. R. B., No. 3.46 INDUSTRIAL METAL FABRICATORS, INC.47as it establishes that the respondent had knowledge of the organiza-tional activities of certain employees who shortly thereafter were in-cluded in the lay-off.2. In attacking the Trial Examiner's finding of discrimination withrespect to the lay-off of the seven welders named in the complaint,counsel for the respondent attached much significance to the fact thatat the time in question the respondent also laid off employees at oneof its other plants, and contended, in effect, that the same standards,or lack of standards, used in selecting those employees for lay-off wereused in the selection of the seven welders in question.However, thereis no evidence in the record concerning the reasons for selecting anyparticular employee for lay-off other than those employees named inthe complaint.As to them, we agree with the Trial Examiner thatthe evidence adduced by the respondent fails to establish that theywere selected on a non-discriminatory basis.On the other hand, thereis persuasive evidence in the record, and we find, like the Trial Ex-aminer, that Joseph, Arturi, Des Biens, Ferek, Godbey, Tediski, andRosenband were discriminatorily selected for lay-off, and later deniedreinstatement, because of their organizational activity.We furtherfind, like the Trial Examiner, that Ural R. Pool was discriminatorilydischarged because of his organizational acitvity.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations *Act, the National Labor RelationsBoard hereby orders that the respondent, Industrial Metal Fabrica-tors, Inc., Chicago, Illinois, and its officers, agents, successors, andassigns, shall;1.Cease and desist from :(a)Discouraging membership in Food, Tobacco, Agricultural andAlliedWorkers Union of America, C. I. 0., or any other labor or-ganization of its employees, by discharging, laying off, or refusingto reinstate or reemploy any of its employees, or by discriminatingin any other manner in regard to their hire and tenure of employment,or any term or condition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Food, Tobacco, Agricultural andAlliedWorkers Union of America, C. I. 0., or any other labor organ-ization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted 'activities, for the purpose ofcollective bargaining or other mutual aid or protection, as guaran-teed in Section 7 of the Act. 48DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :,(a)Offer Edward Joseph, Julius Des Biens, Adolph Arturi, Wil-liam Godbey, Albert Ferek, Maurice Rosenband, and Ural R. Poolimmediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority and otherrights and privileges;(b)Make whole Edward Joseph, Julius Des Biens, Adolph Arturi,William Godbey, Albert Ferek, Maurice Rosenband, and Ural R. Poolfor 4ny loss of pay they have suffered by reason of the'respondent'sdiscrimination against them, by payment to each of them of a sumof money equal to the amount he normally would have earned aswages from the date of the respondent's discrimination against him tothe date of the respondent's offer of reinstatement, less his net earn-ings during such period ;(c)Upon application by John Tediski within ninety (90) daysafter his discharge from the armed forces of the United States, offerhim immediate and full reinstatement to his former or a substantiallyequivalent position, without prejudice to his seniority or other rightsand privileges;(d)Make whole John Tediski for any loss of pay he has sufferedand may suffer by reason of the respondent's discrimination againsthim by payment to him of a sum of money equal to the amount henormally would have earned as wages during the periods : (1) fromthe date of his lay-off to the date upon which he entered the armedforces of the United States, (2) from a date five (5) days after histimely application for reinstatement, if any, to the date of the offerof reinstatement by the respondent, less his net earnings during these°periods, as set forth in the section of the Intermediate Report entitled"The Remedy";(e)Post at its plant at 63rd Street and Oakley Boulevard, Chicago,Illinois, copies of the notice attached to the Intermediate Reportherein,marked "Appendix A".3 Copies of said notice, to be fur-nished by the Regional Director for the Thirteenth Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon receipt thereof, and maintainedby it for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial;3Said notice,however, shall be, and it hereby is, amended by striking from the first para-graph thereof the words "Recommendations of a Trial Examiner"and substituting in lieuthereof the words "A Decisionand Order." INDUSTRIAL METAL FABRICATORS, INC.49(f)Notify the Regional Director for the Thirteenth Region (Chi-cago, Illinois) in writing, within ten (10) days from the date of thisOrder, what steps the respondent has taken to comply herewith.INTERMEDIATE REPORTMr. Gustaf B. Erzcleson,for the Board.Mr. Thomas J. Downs,of Chicago, Ill., for the respondent.Mr. Joseph Carfero,of Chicago, Ill, for the Union.STATEMENTOF THE CASEUpon a second amended charge filed April 26, 1944, by Food, Tobacco, Agri-cultural and Allied Workers Union of America, C. I. 0., herein called the Union,the National Labor Relations Board, herein called the Board, by theRegionalDirector for the Thirteenth Region (Chicago, Illinois), issued its complaintdated November 18, 1944, against Industrial Metal Fabricators, Inc., Chicago,Illinois, herein called the respondent, alleging that the respondenthad engagedin and was engaging in unfair labor practices within the meaning of Section8 (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act,60 49 Stat. 449, herein called the Act. Copies of the complaint together with noticeof hearing thereon were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged ill substancethat the respondent: (1) on or about February 5, 1944, terminated the employ-ment of Julius Des Biens, Adolph Arturi, William Godbey and Edward Joseph;on or about February 7, 1944, terminated the employment of John Tediski, AlbertFerek, and Maurice Rosenband ; and on or about March 24, 1944, terminatedthe employment of Ural R. Pool, and thereafter failed and refused to reinstatethem, because of their union membership and activities ; (2) from on or aboutJanuary 1, 1944, urged, warned and threatened employees not to join or assistthe Union, kept under surveillance the activities and meeting places of the Union,and interfered with, restrained, and coerced its employees in the exercise oftheir rights freely to express themselves by secret ballot in an election conductedby the Board for the purpose of choosing representatives; and (3) by the fore-going conduct engaged in unfair labor practices within the meaning of Section8 (1) and (3) of the Act.Prior to the hearing, the respondent filed its answer admitting the jurisdic-tional allegations of the complaint and admitting also that on or about the datesset forth in the complaint the respondent terminated the employment of theemployees therein specifically named, but denying the commission of any unfairlabor practices.Pursuant to notice, a hearing was held on December 19, 20, 21, and 22, 1944, atChicago, Illinois, before the undersigned, the Trial Examiner duly designated bythe Chief Trial Examiner.The Board and the respondent were represented bycounsel and the Union by a lay representative. Full opportunity to be heard, toexamine, and cross-examine Witnesses, and to introduce evidence bearing on theissues was afforded all parties.At the close of the Board's case, theundersignedgranted the motion of the Board to conform the pleadings to the proof with re-spect to apparent misspelling of names and errors of dates, as well as the Board'sfurther motion to amend paragraph numbered 6 of its complaint by alleging thatin addition to the other conduct allegedly constituting unfair labor;practiceswithin the meaning of Section 8 (1) of the Act, therein set forth, the respondentquestioned its employees regarding their union affiliations and activities.At the 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDclose of the hearing, the undersigned took under advisement a motion of therespondent to dismiss the complaint for lack of proof.The motion is herebydenied.At the close of the hearing, counsel for the Board and the respondentargued orally before the undersigned.None of the parties availed themselvesof the privilege, extended to them, of filing briefs with the undersigned.Upon the entire record of the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACT1.THR BUSINESS OF THE RESPONDENTThe respondent, an Illinois corporation, operates four plants located in Chicago,Illinois, at the following addresses : 63rd and Oakley Boulevard ; 78th Street andVincennes ; 24th and Ashland Avenue, and 76th Street and Vincennes. The plantsare separated only because of the inability of the respondent to secure one largeplant of the size necessary to perform its production.The respondent is engagedin the manufacture of naval landing crafts, pontoons, tank parts, and diesel en-gine parts.At the 63rd and Oakley Boulevard plant, the only plant involved ins,this proceeding, the respondent manufactures naval pontoons only. The materialsused by the respondent are sheet steel, floor plates, oxygen welding rods, smallforgings, and other miscellaneous material.During the calendar year endingDecember 31, 1943, the respondent purchased raw material having a value inexcess of $1,000.000, of which 90 percent was secured from sources outside theState of Illinois.During the same calendar year, the respondent's net salesexceeded $1,000,000, and all of its products were shipped to points outside the Stateof Illinois.The respondent admits that it is engaged in commerce within themeaning of the Act.'II. THE ORGANIZATIONINVOLVEDFood,Tobacco, Agricultural and. AlliedWorkers Unionof America,is a labororganization affiliated with the Congress of Industrial Organizations,admittingto membership employees of the respondent?IIITHEUNFAIR LABOR PRACTICES'A. Chronology of events1. IntroductionThe respondent at its 63rd and Oakley Boulevard plant, herein called theOakley plant, employed as of February 1, 1944, 108 production employees of whomapproximately 65 percent were welders.The supervisory staff of the Oakleyplant was composed of Steve Simon, plant superintendent, and Mortimer McIner-ney and Thomas Statbois, foremen, respectively, of the day and night shifts.Above them was Richard D. Callahan, acting works manager of the respondent,whose jurisdiction extended to all plants of the respondent.Until on or shortly prior to January 31, 1944, no attempt appears to have beenmade to organize employees of the respondent at its Oakley plant.The findings as to the respondent's business are based upon a stipulation of the parties.zSee footnote 1 of the Decision and Order,supra.The following findings are based on admitted facts or credible testimony which, exceptwhere otherwise indicated, was not substantially contradicted. INDUSTRIAL METAL FABRICATORS, INC.2.Commencement of Union organization51About February 1, 1944, a number of employees became interested in organizingthe Oakley plant.Foremost among them were Edward Joseph, William Godbey,Julius Des Biens, Adolph Arturi, John Tediski, Albert Ferek, and Maurice Rosen-band, all weldersThese employees began to discuss union organization openlyamong themselves and with their fellow employees at the plantGodbey, whohad served as a union steward at Campbell Soup Company where he had beenpreviously employed, sought the assistance of John Gallacher, the president ofthe Union's local organization at that Company.Gallacher made arrangementswith John Carfero, the Union's international representative, to meet with em-ployees of the respondentA meeting was arranged to be held at the PereMarquette, a public restaurant located in the vicinity of the plant, during theluncheon period of the night shift, on the evening of February 3, 1944'The restaurant meeting was attended by Carfero and Gallacher,representa-tives of the Union, Murel Hardy, a former employee of the respondent, Joseph,an employee on the day shift whose employment with the respondent had thatafternoon been terminated under circumstances more fully narrated below, andby the following employees of the respondent's night shift: Godbey, Des Biens,Arturi, Tediski, Harrison, and Roethenbuchler.The group sat at a table closeto the cashier's desk and, while eating, engaged in a discussion concerning organi-zational plans.Carfero had brought with him a number of union applicationcards, and these, together with a pad on which Carfero was making notes, wereplaced on the table in plain sight of all.While the group was thus engaged,Works Manager Callahan and Night Foreman Stathois, who had been eating attl:e same iestaurant at a table some distance removed, left the restaurant, andas they paid their checks, paused and observed the group in question.Althoughitwas not uncommon for Stathois to eat at the Pere Marquette restaurant (luringthe luncheon hour of the night shift, Callahan's presence at the restaurant dur-ing the evening lunch hour was unprecedented.5On the following afternoon, February 4, 1944, a further meeting was held,this time at the union hall, at which union application cards were distributedand planswere made for the solicitation of members. This meeting was attendedby substantially the same group as had attended the restaurant meeting and, inaddition, by Ferek and RosenbandAfter the meeting, according to the creditedtestimony of Rosenband, he and others who had been in attendance at the meeting,drove to the plant in a group, stationed themselves at strategic points about theplant during the change of shifts, and solicited the membership of employeeswho were either entering or leaving the plant °In the locker room, before the commencement of the night shift that evening,Tediski and Ferek engaged some fellow employees in a discussion concerningthe meeting which they had attended that afternoon.While thus occupied, theywere approached by Plant Superintendent Simon, who in an angry toile toldthem, "Hereafter you fellows do your organizing on your own time, not on thecompany's time "When it was pointed out to Simon that the men were not4The meeting was originally scheduled for February 2, but was postponed when it wasdiscovered that the restaurant was closed on Wednesday6The findings concerning the restaurant meeting are based on the testimony of Gallacher,Carfero, Godbey. Joseph, Des Biens, and ArturiCallahan, while testifying, admitted thathe was present with Stathois in the restaurant on the night of the meeting, that previouslyhe had never had occasion to eat with Strathois in the evening, that as he left the restauranthe observed Carfero and the others at the table, and that he noticed that there were "somepapers"on thetableHedenied,however,that he had any advance knowledge that anemployee meeting was scheduled for the restaurant that eveninzThe day shift ended at 5 . 00 p in , the night shift began at 5 : 30 p m.662514-46-vol. 63-5 52DECISIONS OF NATIONALLABOR RELATIONS BOARDthen on companytime, Simonsaid, "Well, hereafter you will start at 5: 30 righton the head and work until the last minute."The regular working hours of thenight shift were from 5: 30 p. in. to 3: 30 a. in.However, in order to enable theemployees to meet a trolley car which passed the plant at about 3:30 a, in., therehad for some time existed an -informal understanding with management underwhich employees were permitted to commence work at 5: 20 p. in. and to leaveat 3: 20 a. in. Under the circumstances Ferek interpreted Simon's last quotedremark as a withdrawal of a privilege theretofore accorded the employees, inreprisal for their union activities.This construction, on its face reasonable,was undisputed by the respondent and it is so found by the undersigned.'On Sunday, February 6, 1944, at a general meeting held at (the union hall,attended by approximately 30 to 40 employees,Rosenband was elected shopchairman of the Union.3.The February lay-offWhile union organization was thus proceeding,the respondent determined toreduce its production of pontoons and its employee complement at its Oakleyand Ashland plants. On February 3, 1944, Callahan issued to the superintendentsof these plants a memorandum reading as follows :This will be 'your authority to reduce your pontoon production to a dailyaverage of not more than 50 pontoons per dayThis change is necessary in order that we may have sufficient steel tooperate continuously throughout the year and avoid shut downs while waitingfor steel.I will expect a substantial reduction in working personnel within the nexttwo days and no new help is to be hired unless absolutely necessary forreplacement.Following the issuance of this memorandum and between February 3 andFebruary 7, 1944, the respondent for the assigned reason, "reduction in force,"laid off 16 employees, of whom 10 were welders and the balance principallylaborers and helpers.As a result of these lay-offs, coupled with a number ofterminations attributable to normal turnover factors such as voluntary quittingsand discharges for absenteeism, the number of employees on the Oakley payrollwas reduced within a week from approximately 105 to approximately 85, aa figure which thereafter remained constant for the balance of the month eOf the 10 welders thus selected for lay-off, 7-Joseph, Arturi, Des Biens, Ferek,Godbey, Tediski, and Rosenband,-as above noted, "had taken a prominent rolein the initial union organizational work.Joseph, the first of the group in question to be terminated, was laid off atthe close of the day shift on February 3, 1944.Don Johnson, at that timeemployed by the respondent as a welder on an operation known as the watertest, testified that about 10: 30 a. in. on that day, before there had been any in-dication that Joseph was to be laid off, he (Johnson) had requested ForemanMcInerney to assign Joseph permanently to the water test crew BMcInerney7The findingsin this paragraph are based upon the testimony of Ferek,which was un-denied by Simon,who testified as a witness for the respondent.Tediski was serving inthe UnitedStatesNavyat the time of the hearing and did not appear as a witness.8 The respondent's records reflect a substantially equivalent reduction in personnel at itsAshland plant during that period.9 Joseph, whose usual assignment was as a welder on an operation known as corner straps,was working with the water test crew on the day of his lay-off. There was a vacancy inthat position at the time.According to Johnson,he had been frequently required tobreak in new men on that job, and rather than be called on to do so again with a consequentslow down in production,had requested the services of Joseph,who had proved himselfqualified for that particular job. INDUSTRIAL METAL FABRICATORS, INC.53told Johnson that he would take up the latter's request with Simon. Shortlythereafter McInerney advised Johnson that the proposed permanent assignmentof Joseph to the water test could not be arranged, that "Ed Joseph is through-his time is made out and at the end of the day he is through so far as thecompany is concerned" In response to Johnson's inquiry, "Why, what is thematter?", McInerney replied, "Union agitation""Arturi, Des Biens, and Godbey were laid off on Saturday, February 5, 1944,and Tediski, Ferek, and Rosenband, on February 7, 1944. As to Roethenbuchlerand Harrison, the only 2 employees present at the restaurant whose names havenot heretofore been accounted for in the February lay-off, it was stipulated thatthe respondent's records list these employees as having been laid off on February5, 1944 and as having been reinstated on February 7, 1944"Roethenbuchler and Harrison did not testify, and the record is not clear asto the circumstances leading to their reinstatement following their lay off."The respondent's defenses concerning the termination of employment of the7 employees named in the complaint who were included in the February lay-offwill hereinafter be considered, and findings made thereon.4.The events following the February lay-offOn February 12, 1944, the Union demanded recognition ;19 on February 14,1944, it filed a representation petition pursuant to Section 9 (c) of the Act ; andon February 24, it and the respondent entered into an agreement for a consentelection to be held on March 2, 1944.Not long after the Union's demand for recognition, the respondent called ameeting of its night shift employees during working hours to hear an addressby Works Manager Callahan." Callahan opened the meeting by telling theassembled employees that he had heard they wanted to organize a union and thatan election had been requested.He stated that if a majority of the employees"Although Simon testified that McInerney had never contacted him concerning Joseph,McInerney was not called by the respondent as a witness,and Johnson's testimony con-ceining his conversation with McInerney,which stands uncontradicted,is credited by theundersignedJohnson was not a member of the UnionAccording to his testimony, hehad refrained from joining the Union or from taking any part in its activities,althoughhe was in sympathy with its objectives,because he was desirous of protecting his job and"they [the employee organizers]were conducting it absolutely too open." Johnson, fromhis demeanor and over-all testimony,impressed the undersigned as a credible witness. Inweighing his testimony,consideration has been given to the fact that some 10 weeks afterthe incident related, Johnson's employment with the respondent was terminated followinga personal quarrel with Simon.11 In totalling the number of employees laid off during the period in question,the under-signed has not included Roethenbuchler and Harrison.These employees were welders.12Simon, who, according to his testimony, made the selection of persons to be laid-offand directed the preparation of the lay-off notices, denied that he had ever selectedRoethenbuchler and Harrison for lay-off,but at the same time was unable to explain theentries on the respondent's records concerning these employees.Itwas Rosenband'stestimony that Harrison and Roethenbuchler, unlike others present at the February 3restaurant meeting and at the union meeting the following day, were restrained by fearfrom openly soliciting membership among the respondent's employees.13When Cafero, according to his testimony, advised Callahan that the Union representeda majority and suggested an election, Callahan stated that he could not understand whythe employees should want to choose the Union and.suggestedthat an A F. of L. unionbe accorded a place on the ballot.14The record does not disclose whether a similar meeting of day shift employees wascalled, nor does it disclose the precise date of the night shift meeting. It is clear from,the testimony that the meeting occurred some time after the Union made its representationclaims known and before the election was held ,From the content of Callahan's remarksitwould appear that the ,date of the meeting may more particularly be fixed as some timeafter the petition was filed but before the execution of the consent election agreement. 54DECISIONS OF.NATIONAL LABOR RELATIONS,BOARDwanted a union, the respondent had no objection.He went on to' say that hehimself had been a member of two C I 0 locals and at that time was still amember of an A. F. L. local; that it had been his experience that the advent of aunion in aplant did not eliminate dissatisfaction among the employees; that hehad found that after a union was elected there was still discord, strikes, andslow downs ; that as a result he himself had suffered through failure to get afull day's pay ; and that he did not want to see that happen in the respondent'splant.In the course of his comments, Callahan expressed surprise that theemployees wanted any union and particularly the petitioning Union to which liedisparagingly referred as a "tin can" union 15He gratuitously volunteered tobring in,if the men wanted it, an A. F. of L union although there had been noprior A F. of L organizational activities in the plant.Callahan in hisremarkspointedly noted that the Union's prevailing wage scale for welders was lower thanthe rates then being paid by the respondent, and added that if the Union weredesignated the bargaining agent, the respondent could normally be expectedunder such circumstances to apply to the War Labor Board for a downwardadjustment of its welders' rates so as to bring them into line with that of othershops in the locality which were then under contract with the UnionCallahanadvised the assembled employees that he had called the meeting primarily forthe purpose of ascertaining and adjusting whatever grievances the employeesmight have against the respondent, and called upon the employees to expressthemselves on this subject.After a number of employees had stated theirgrievances, Callahan assured them that their complaints would be remedied bythe respondent.Before leaving, Callahan suggested that the employees holda meeting of their own in the plant to decide whether they desired to be repre-sented by the Union or by some A. F of L union, or, as a third alternative inlieu of any union, by a shop grievance committee to be elected by the men in theplant, which could meet periodically with management for the purpose of handlinggrievances.16After Callahan left the meeting room, the assembled employees elected achairman and proceeded to take a vote on the propositions suggested by Callahan.In the discussion which preceded the vote, Ural R Pool, who the Board allegeswas subsequently discharged for union activities, spoke in favor of the C I 0.,and, when a standing vote was taken, only he and one other voted for affiliationwith the C. I. O.A few of the employees present declared themselves in favorof an A. F of L Union. Later that day, pursuant to the suggestion of Callahan,the employees elected a shop grievance committee.The names of the committee-men were posted on the bulletin board and remained posted for about 2 weeks,but the grievance committee never in fact functioned as such.There is evidence that in the ensuing period preceding the election, super-visory employees of the respondent interested themselves in the union activitiesof the employees, questioned employees concerning their union affiliations andactivities, engaged in surveillance of the Union meeting hall, and sought toconvey the impression among employees that it had moans of knowing just whatemployees supported the Union.Thus, Johnson testified without contradictionisThe "tin can" appellation had reference to the fact that the Union was the bargainingagent at Campbell,Soup Company.16The findings made herein concerning Callahan's address to the employees are basedupon a synthesis of the testimony of Johnson,Pool,and CallahanCallahan,while testi-fying,did not elaborate on the subject of his remarks beyond pointing out that he advisedthe employees that they were free to join any union they desired and that his reasonsfor addressing them were based upon his previous experience with union organization.Callahan,however,did not deny that in the course of his remarks he made the otherstatements found above and referred to in the testimony of Johnson and Pool whom theundersigned credits. INDUSTRIAL METAL FABRICATORS, INC.55that about a week before the election he was asked point blank by McInerneyWhether or not he supported the Union. Pool, testified, likewise without contra-diction, that on one occasion shortly prior to the election McInerney told himthat "if the boys ever voted a union in here they would make an awful mis-take."According to Pool, on another occasion while he was talking to a groupof employees during lunch time, Callahan approached him, inquired how theUnion was progressing, and asked him if he would become union steward if theUnion were elected.14On the Sunday preceding the election, a meeting was heldat the Union hall, located a considerable distance from the plant.Prior to themeeting, Rosenband, according to his undemed testimony, observedForemanStathois sitting in his automobile which was parked at the curb facing the en-trance of the Union hall, about 10 feet removed from it. Stathois remainedparked in that position for a period of about 15 or 20 minutes. Stathois wasnot called as a witness, and the respondent made no effort to explain Stathois'presence in that vicinity at the time. In the absence of any such explanation,it is reasonable to infer, and the undersignedfinds,that Stathois was there togather information concerning the union membership and activities of the re-spondent's employees, or at least to create that impression.This inference issupported by the undenied testimony of Johnson to the effect that on an occasionshortly prior to the election, McInerney in a conversation with Johnson and anemployee named Foley, stated that the respondent knew just what employeeshad attended the unionmeeting.At the consent election held on March 2, 1944, the Union was defeated by avote of 66 to 46. Three weeks thereafter, Ural R Pool, who, following theFebruary lay-off had become the leading and most outspoken advocate of theUnion in the plant, was discharged.B. Conclusions as to interference, restraint, and coercionIt is clear, especially in the light of the respondent's discrimination againstunion adherents as shown below, but also independently thereof, that from theoutset of the organizational drive until the consent election the respondentengaged in a course of conduct designed to discourage self-organization.Thiswas first openly indicated by Superintendent Simon's statement to employeesTediski and Perek withdrawing certain privileges theretoford accorded themin reprisal for their organizing activities on company property albeit, on theirown time.Callahan's address to the employees, shortly after the Union haddemanded recognition and had petitioned for an election was plainly calculatedto undercut the influence of the Union and to interfere, restrain, and coerce theemployees in the exercise of their right freely to express themselves by secretballot in an election conducted by the Board for the purpose of choosing repre-sentatives.Contrary to the contention of the respondent, Callahan in his ad-dress did not confine himself to expressions of personal opinion nor did he remainwithin the area immunized by the constitutional guarantee of free speech. Cal-lahan's speech, apart from disparaging union organization generally and theUnion in particular, contained an open threat of economic reprisal in its referenceto the probability of the respondent applying to the War Labor Board for awage-reduction should the employees select the Union as their bargaining repre-sentative.Beyond that, Callahan's unsolicited invitation to the employees to give17 Callahan,while testifying, admitted this incident but testified that his remarks weremade in jestand that this was understood by all present.Pool,when he testified onrebuttal,did not deny Callahan's characterization of the incident.Under the circum-stances, this incident is relied on only to show the respondent's knowledge of Pool's out-standing role in union organization during that period. 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsideration to an A. F. of L. union or to a shop grievance committee representednot only a patent effort to split the organizational ranks of the employees butwas also an invasion by respondent into the field of employee organizationwhich the Act reserves to employees alone.Of like character was Callahan'ssuggestion that the employees conduct a poll of their own on company time andproperty to determine their desires as to representation, a suggestion made ata time when the Union was maintaining that it represented a majority and hadpending before the Board a petition for investigation and certification of repre-sentatives.Such a poll, conducted on company time and property and followingCallahan's speech which evidenced respondent's hostility to the Union wasscarcely calculated to reveal the true strength of the Union, and, as must havebeen obvious to Callahan, any show of weakness in employee adherence to theUnion as reflected in the poll would have the necessary effect of discouragingmembership in the Union.Also forming part of the pattern of unlawful andcoercive conduct engaged in by the respondent during the period in questionwere Foreman Simon's surveillance of the Union meeting hall, Foreman Mclner-ney's comment to Pool that it would be "an awful mistake" to select the Union,his comments to employees Johnson and Foley which served to foster the impres-sion among employees that the respondent had means of ascertaining the identityof employees who attended union meetings, and the interrogation by Callahan ofJohnson concerning the latter's union affiliation,Contrary to the contention of the respondent, the undersigned is of the opinionand finds that the coercive effect of the respondent's conduct as a whole, asnoted above, was not neutralized by Callahan's statement in his address to theemployees that the latter had a right to join any union and to vote as they pleased.It is found that the statements and acts of the respondent's supervisory em-ployees outlined above constituted integral parts of a course of conduct, engagedin by the respondent, which was designed to defeat the Union's organizationalefforts and which interfered with, restrained, and coerced the employees in theexercise of the rights guaranteed in Section 7 of the Act.C. Contentions and conclusions concerning discrimination in the Februarylay-offThe role played by Joseph, Arturi, Des Biens, Godbey, Tediski, Ferek, andRosenband during the nascent stage of organization which immediately precededtheir lay-off has been narrated above. It has been noted that these employeesconducted their activities openly and without attempt at concealment.Noneof the supervisory employees who testified denied that he was aware of the unioninterest and activities of these employees and on the evidence recited above theundersigned finds that the respondent in fact had such knowledge.Thus, inthe case of Joseph the respondent's knowledge is shown by McInerney's state-ment to Johnson that Joseph was about to be laid off for "union agitation".Godbey, Des Biens, Arturi, and Tediski (as well as Harrison and Roethenbuchler,who, although also laid off, were subsequently reinstated) were present at therestaurant meeting at the Pere Marquette which was observed by Callahanand Stathois and which it is found was known by them to be a Union meeting.Ferek, together with Tediski, was reprimanded by Simon when discovered en-gaged in union solicitation in the plant.Rosenband, apart from engaging openlyin union solicitation about the plant, was elected chairman at an open unionmeeting on the day preceding his lay-off, a fact which as the undersigned finds,must be inferred to have come to the attention of the respondent, particularlyso in the absence of a denial and in the light of the respondent's demonstratedpredisposition to concern itself unduly -with its employees' self-organizationalefforts as reflected by the other evidence in the record referred to above. INDUSTRIAL METAL FABRICATORS, INC.57It is the contention of the respondent that the February lay-off which affectedadversely the 7 employees named, although occurring at a crucial stage of theUnion's organizational effort, was prompted entirely by, a necessary curtailmentimplant operations.The Board adduced no evidence to show, and the recorddoes not establish, that the curtailment in operations and consequent reductionof personnel was in fact actuated by other than legitimate economic reasons.However, the necessity for reduction does not preclude the possibility of discrimi-nation against the employees because of their union membership and activity.It is the position of the Board that the respondent, by including among thoseselected for lay-off the 7 employees then most prominently identified with theUnion's organizational campaign, utilized the curtailment as a means of thwart-ing the Union in the initial stages of its organization.The principal question tobe resolved, therefore, is whether the respondent in selecting the 7 complainantsfor lay-off did so in consonance with its business requirements and practice orwhether it was motivated in whole or part by considerations related to theirunion membership or activittes.The competency of the 7 welders in question to perform the jobs to which theywere assigned at the time of the lay-off was not questioned by the respondent.Each of themwas earningthe top rate for welders in the plant, a rate paid to"ace" welders only.As appears from the testimony of Simon, there was atleast an. equal number of welders not included in the lay-off who were earning alower rate.That a welder's rate of pay in the respondent's judgment was corre-lated to his ability and general qualifications was in effect admitted by Simonwho testified that in determining what welders were entitled to a top rate, therespondent took into consideration the welder's ability, ambition, and willingnessto work. In line of seniority, the 7 welders in question, according to the un-contradicted testimony of Johnson, were among the older and more experiencedwelders in the plant, a circumstance which evoked considerable comment inthe shop at the time of their lay-off.'8 It is noteworthy that of the 3 welders who,in addition to the 7 named in the complaint, were laid-off at approximately thesame time, two, Hallas and Chambers, although not the lowest in point ofseniority,were relatively new employees, having been employed, according toSimon, for approximately a month, while the third, Radacovitz, was laid off,as Simon also testified, primarily because of excessive absenteeism.Admittedly,the respondent in effecting the February lay-off wholly ignored considerations ofplant seniority.However, as the record establishes, on prior occasions of lay-off,the respondent likewise had not adhered to any strict seniority policy.Underthe circumstances, the seniority status of the 7 employees in question cannot beviewed in determinative of the issue.Nevertheless, the respondent's choice forlay-off of older and more experienced employees, particularly when coupled withitheir recognized ability as reflected by their top wage rates, is a factor notordinarily overlooked altogether by employers in like situations, and is one,therefore,which must be 'considered and appraised in the over-all picture indetermining the bonafidesof the respondent's action.isThe respondent did not produce documentary or other proof to indicate the exact seni-ority status of the employees in question.The record shows that Joseph was first em-ployed in July 1943, Godbey in February 1943, Des Blens, in March 1943, Tediski andFerek, in September 1943, Arturl in June 1943, and Rosenband in October 1942.Therespondent's employment and termination records in evidence, which cover the months ofJanuary through March 1944 only, show that the respondent was afflicted with an unusuallyhigh turnover rate.Thus, the records show that during the month preceding the lay-offthe respondent at its Oakley plant had a turnover of approximately 40 production em.ployees of all classifications.During that same period approximately 10 welders were hiredand 15 either quit or were discharged. 58DECISIONSOF NATIONALLABOR RELATIONS BOARDSimon testified that it was he, as plant superintendent, who made the finaldecision on the selection of the men to be laid off.According to him, it was hisusual practice when lay-offs were to be effected to consult with his foremen andtogether with them choose an employee "from each position, one here and onethere, or two here and two there, wherever we thought we could release themen without hurting ourselves too much in one particular spot."As to whetherhe consulted his foremen in this instance, Simon's testimony was vague andcontradictory; at some points in his testimony he indicated that he did; atothers that he did not.Simon asserted, while testifying, that he alone made thefinal lay-off selections without instructions from Callahan or any one else higheron the management scale.Casting grave doubt on the authenticity of this asser-tion, however, is Simon's further testimony that although he had given noinstructions to the office clerk to prepare lay-off notices for Harrison andRoethenbuchler, such notices along with several others (which might haveincluded some of the complainants-the witness could not recall), nevertheless,had been submitted to him for signature, as well as, Simon's inability to explainon whose direction such lay-off slips were prepared.Concerning his method of selection and the general criteria which he followed,in the February lay-off, Simon testified :Well, first I went through, more or less on production standards for eachemployee that was given to me, and then I took into consideration absen-teeism, and how important the man was to me, in other words how manyjobs he could do in the shop besides the one he was actually on.Simon did not indicate in his testimony what the production records disclosed,and, when cross-examined on this point, testified that after consideration he hadfound the records to be inconclusive, had ignored them, and had "decided finallyon how much time the fellows..took off on their own".The respondent failed toproduce the production records to which Simon made reference.Likewise, therespondent adduced no evidence to show that the complainants in this case in facthad poor attendance records or that their work absences exceeded that ofemployees retained.30When pressed for reasons for his selection of the particular employees namedin the complaint, Simon's testimony was couched in general terms, was mainlyconclusionary in character, and was unsupported by specifications of detail.20Simon testified that he selected Arturi and Godbey because they apparently dis-liked to go "from job to job"; that he selected Joseph, Des Biens, Tediski, andFerek because, although competent to perform the jobs to which they wereassigned at the time of their lay-off, they were essentially . "one job" men, incapa-ble of being shifted around from job to job ; and that he selected Rosenband withthe expectation of recalling him because "I [Simon] did not think he [Rosen-band] was no exception, and we had some boys a whole lot better than he wasand more willing to s1o anything that was assigned to them". Simon cited nospecific instance when either Arturi or Godbey bad ever refuses] to accept a jobassignment,On cross-examination he admitted that Arturi had never expressedto him any unwillingness to accept a change of job assignment and stated thathe had formulated his conclusion solely on the basis of his impression of Arturi's10 The record does not indicate the precise number of absences of many of the employeesinvolved except Rosenband who on rebuttal testified that in 1943 lie was absent only 3 daysbecause of the Jewish holidays, and in 1944 lost only one day. Joseph and Godbey whoalso testified on rebuttal denied that they had been excessively absent, but did not specifythe precise number of days lost by them.20The respondent, on direct-examination of its witnesses, made no effort to justify itsselection of the particular employees involvedThis testimony was adduced on examina-tion by the undersigned and on cross-examination. INDUSTRIAL METAL FABRICATORS, INC.59attitude 21Godbey, although candidly admitting that he had on a few occasionsreminded Simon that the company physician had given instructions that hewas not to be assigned to certain jobs where there was too much smoke, testifiedcredibly that he had nevertheless worked willingly on practically every weldingjob in the plant and had never refused a job assignmentConcerning the em-ployees referred to by Simon as "one job" men, there is affirmative evidence inthe record, not specifically denied by witnesses for the respondent and creditedby the undersigned, that each of these employees had in fact worked on avariety of different welding jobs during the course of his employment.2'Rosen-band testified credibly and without contradiction that no supervisory employeehad ever given him reason to believe that his work was inferior to that of otheremployees ; on the contrary, some months earlier when he had contemplatedentering the armed services, the plant superintendent had written a letter prais-ing his work highly and emphasizing particularly his ability to use every type ofwelding equipment in the plant.As noted above, Rosenbandwas one of theoldest welders in the plant; it is noteworthy in that connection that althoughthere were a number of general plant lay-offs during the year preceding histermination, he had always been retained 29The respondent adduced no evidenceto establish that as a result of its curtailment of operations in February, therewas no longer any need for the complainants in the particular jobs to whichthey had been theretofore assigned; indeed there is affirmative evidence indi-eating that at least in some instances the contrary was true 24Nor did therespondent make any showing that the retained employees were better qualifiedthan those who were laid off to perform a variety of jobs or otherwise to performthe welding operations that the curtailment in operations would entail.Further reflecting on the respondent's motive in making its lay-off selectionsis the fact that none of the employees involved in the February lay-off were con-tacted by the respondent thereafter when work became available.'As appearsfrom the testimony of both Callahan and Simon, the respondent on the occasionof prior lay-offs had followed the practice of communicating with and recallinglaid off employees when their services were again required.Although no newwelders were hired in February 1944, the respondent during March 1944 hired atits Oakley plant 4 new welders and, in addition, hired a larger number of newwelders at its other plants.The employment records of the respondent for themonths following March 1944 are not in evidence, but it is undisputed that duringn Arturi did not appear as a rebuttal witness, but Godbey, who works alongside Arturi"90 percent of the time," testified credibly that he had never observed Arturi refuse achange of job assignment or indicate by expression or otherwise any resentment on thatscore.12This appears from the testimony of Joseph,Des Biens,Ferek,and Johnson11The record indicates that Arturi,Des Biens,and Joseph had also been retained duringprior general lay-offs.Tediski and Ferek,who were hired in September 1943, wereretained during a general lay-off which occurred during the following month.24 It appears,for example,that Des Biens and Joseph,working on opposite shifts, wereregularly assigned to work on crews which had but one welder.Simon admitted that thisjob was not abolished as a result of the lay-off.21The case of Edward Joseph,however,requires special mentionIn the latter part ofSeptember, 1944, Joseph was referred to the respondent by the United States Employment,Service and was hired as a welder at the respondent's Ashland plant where he was assignedto do welding on tank parts. In order to qualify for the position,Joseph was requiredto pass a United States Army welding test. Joseph failed to pass, and was consequentlydischarged on October 4, 1944.At the Oakley plant, Joseph had worked on pontoons, andwhile on the job had taken and passed the qualifying United States Navy test. Joseph'stestimony was undenied that the welding work on tank parts at'the Ashland plant differedfrom welding work on pontoon parts at the Oakley plant in material respects,includingthe thickness of the metal,the type of welding rod used, and the cut of the plate used.The qualifying tests for the respective jobs likewise differed.Under the circumstancesthe undersigned finds that Joseph's employment by the respondent at it, Ashland plantIn late September did not constitute reinstatement to a substantially equivalent position. 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDsucceeding months the respondent advertised for welders extensively in the localpress 29In appraising the motive of the respondent in making the lay-off selections, amost significant factor is the proportionate number of union adherents, particu-larly openly active union supporters, who were selected for discharge.Of the10 welders who were chosen (excluding Harrison and Roethenbuchler who, whileoriginally also marked for lay-off, were subsequently reinstated), 7 were thosemost prominently interested in the promotion of the union, a ratio wholly out ofline with the indicating percentage of welders who at that time had manifestedany open interest in union organization.Those originally marked for lay-off,ifHarrison and Roethenbuchler are joined in this category, included everyemployee who attended the restaurant meeting, Ferek who with Tediski wasobserved soliciting in the plant, and Rosenband who on the day preceding hislay-off was elected chairman of the Union. So far as the record discloses, no em-ployee who at that time was openly active in union organization was omittedfrom the lay-off2'The marked and wholly disproportionate selection for lay-off of the outstand-ingly active union supporters at a critical period of organization, particularlywhen viewed in the light of the respondent's antipathy toward the Union asmanifested by its conduct discussed above, is repellent to a conclusion that unionaffiliation and activities were considered by the respondent as irrelevant factorsinmaking its choice.The possibility that a combination of non-discriminatoryselection and fortuitous circumstances may have brought about that result inexceedingly remote, and while that possibility may not be ignored altogether,the result achieved at least made it incumbent upon the respondent to come for-ward with a plausible and adequate explanation for its selection of the com-plainants in contrast to its retention of newer and presumably less experiencedemployees.28This the respondent has not done.With respect to the individualsnamed in the complaint, Simon's testimony phrased in the form of broad gen-eralizations, unsupported by specifications of detail and available documentarymatter, and in part contradictory, was not convincing in its demonstration thatthe respondent followed its usual and non-discriminatory criteria in choosingthe complainants for lay-off.Upon the basis of the record as a whole and hisobservation and appraisal of the witnesses, the undersigned does not credit norregard as adequate Simon's explanation of the basis upon which the complain-26 In attemptedjustificationfor its failure to recall the complainants,the respondentargued thatregulationsof the War ManpowerCommission,applicable to critical areas,requiredthat it hireemployeesonly through the United States EmploymentService.The record, however,contains uncontradicted testimony indicatedthat duringthe periodfollowing the lay-off it wasa common and accepted practicein the Chicagoarea for em-plovers to contact prospectiveemployeesdirectlyand to requestreferralclearance fromthe UnitedStates EmploymentService only after all other preliminaryhiring arrange-ments had been completed.As the record also shows the respondent in its published ad-vertisementsrequested that application for employment be made,directlyto it at its per-sonnel office27Ural R Pool,whose discharge case is discussed below first became interested in theUnion,according to his credited testimony,on February5, 1944 whenhis membership wassolicitedoutside the plantgates by Rosenband.Except forhis attendance at the openunion meeting on February 6, 1944,it does notappear thathe assumed an active and openrole in the activities of the Unionuntil after the lay-off28 SeeN. L R B. v. ChicagoSteel FoundryCo., 142 F. (2d) 306(C. C. A. 7),where theCourt said :The disproportionate treatmentof union and non-union membersmay be verypersuasive evidence of discriminationand maycreate an inference leaving it to anemployerto give an adequate explanationof the dischargeor lay-off."See alsoMont-gomery Ward& Co, Inc v. N. L R B,107 F. (2d) 555 (C. C.A. 7) ; N. L It. B. v.Bachelder,receiverfor Hoosier Veneer Company,120 F. (2d) 574(C. C. A 7). INDUSTRIAL METAL FABRICATORS, INC.61ants were selected for lay-off.On the contrary, the undersigned is persuadedand finds that the respondent utilized the curtailment of its operations in aneffort to frustrate the developing organizational plans of its employees by dis-criminatorily removing from its rolls those whom it identified as most active inthe organization of the Union.The undersigned further finds that the respond-ent discriminated against the 7 employees involved in the lay-off who are namedin the complaint by failing to recall them when it thereafter required the servicesof additional welders.Upon the foregoing facts and the entire record, the undersigned finds thatthe respondent terminated the employment of Edward Joseph on February 3,1944, of Adolph Arturi, Julius Des Biens and William Godbey on February 5,1944, and of John Tediski, Albert Ferek, and Maurice Rosenband on February7, 1944, and thereafter refused to reinstate or reemploy them because of theirunion activities, and that such action on the part of the respondent constituteddiscrimination in regard to the hire and tenure of the said named employees,thereby discouraging membership in the Union and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteed in Section7 of the Act.D. The discriminatory discharge of Ural R. PoolUral R. Pool was employed by the respondent on March 1, 1942, and, exceptfor a period of approximately 3 months in early 1943 when he left the Stateand a further period of approximately 10 days in May 1943 after he had volun-tarily quit, he worked continuously for the respondent until he was dischargedon March 22, 1944. Pool's initial hourly rate was 66 cents ; he thereafter receiveda number of rate increases, and at the time of his discharge was earning anhourly rate of a dollar ' From October 19, 1943, until the date of his discharge,Pool worked as helper on what was known as the water-test operation, a processused to test pontoons for leaks resulting from defective weldingItwas Pool'sduty to help generally in the physical operations involved in this test, to placethe pontoons in position, to fit the pipe connections, to pump water in and outof the pontoons, to go to the tool crib for supplies, to sweep the floor clean ofdebris, and to do general messenger work about the plant when required. Amongother things, it was Pool's function, when the water test was completed, to pumpthe water from the tested pontoon into the pontoon next in line for testing.The pump would not draw all the water from the tested pontoon but wouldleave a residue of a few inches ; to remove this residue the tested pontoonwould then be tilted and the water allowed to flow out on the floor and fromthere supposedly down the floor drains. ' Not infrequently, according to theundenied and credited testimony of Johnson, a floor drain would become clogged,and on such occasions water would collect in pools on the floor.Pool joined the Union on February 5, 1944, and following the February lay-off,assumed the lead among employees in the plant in its organizational activities.According to the credited testimony of Johnson, Pool was known among theemployees on his shift in the plant as the most outspoken and active organizerfor the Union.On one occasion, shortly prior to the election, Pool, accordingto his undenied testimony, complained to Callahan that the election notices hadnot been properly posted on the bulletin board. Pool's participation at the em-ployee meeting called by Callahan at which he was one of only two employeeswho openly expressed their support for the Union has been noted above. As hasYUThe record does not reflect the precise dates of Pool's wage increases, but it does indi-cate that between October 19, 1943, when he was assigned to work on pontoons and the dateof his discharge it rose from 85 cents to a dollar. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDalso beennoted above, Pool's outstandingpart in the Union's organizationalactivities did not escape the notice of the respondent, and on a number of occa-sions was made the subject of comment by Works Manager Callahanand ForemanMcMerney. At the hearing the respondent did not disclaim knowledge of Pool'sunion activities.Pool's discharge occurred 3 weeks after the election.According to Pool, hisfirst intimation that he was slated for discharge came in a talk with Simon atthe latter's office about a week before his final termination.On this occasion,Simon told Pool that he had heard "rumors" about the latter and had plannedto discharge him but before doing so had decided to give Pool "one more chance."Pool thereupon accused Simon of seeking to get rid of him because of his unionactivities.Simon deniedthis charge, stating that he had otherreasons.Buthe did not specify what his other reasons wereOn March 22, 1944, Pool wascalled to the office by McMerney and was told that he was being discharged.When Pool inquired as to the reason for his discharge, McMerney simply told him,"I hate to do it, but Simon has ordered me to do it." Subsequently, Pool madesimilar inquiry of Simon, but the latter stated that he knew nothing about thedischarge and attributed sole responsibility to McMerney for the actiontaken.30The discharge papers which Pool later received stated that he was dischargedfor "Inefficiency and horseplay in the shop."Simon was the only witness for the respondent who gave testimony relatingto Pool's discharge.Concerning this subject, his testimony on direct-examinationwas brief and is fully set out below :Q You fired him?A. That is right.Q. For what reason?A.Well, for fooling around and not doing the proper work he was supposedto do.Q Explain that a little more clearly to the Trial Examiner.A.Well, in the first place, his job was to be on the water test, which isin one part of the building, and every time I came through the shop, heseemed to be in the tool room, and his excuse was that he wanted a bottleof milk and a bar of candy, and that was all well and good, but I did notthink lie should need something there every time I walked through the shop,which was quite often.On the other part, fooling around, that was more than I couldstand, becauseof his squirting water around and just to empty the pontoons,instead ofemptying it from one pontoon into another, he would empty it on the floorso that he could flood the floor.I warned the man and he kept on doing it, so I just let him go, that is all.When questioned on cross-examination as to how long Poolhad engaged inthe conduct attributed to him, Simon testified at one point :Well,I could nottell you how long, but it was too long forme, and so Ifired him.Q.Well, had he been doing it all the time that you had beensuperintend-ent?A. I could not watch him all the time.Q.When was the first time that you did notice him?A. Oh, probably a week or so before I let him go.Q. A week orso beforeyou let him go?30The findings in this paragraph are based upon the undenied testimony of Pool. -INDUSTRIAL METAL FABRICATORS, INC.63A. That is right.Q What happened on that day?A. Oh, I don't recall exactly.-Simon's testimony in this respect was not, however, consistent.At anotherpoint in his cross-examination, he testified that he had observed Pool "foolingaround" "probably two nights out of the week for the past two or three weeksbefore that", and at a third point that he had been criticizing Pool for this con-duct "once or twice a week for the past year."Pressed for details as to what he had observed with respect to Pool's alleged"horseplay", Simon referred to the fact that twice in one day, a week or moreprior to the discharge, he had observed Pool in the tool room and that each timePool had given-as an excuse for his presence there that he was getting a candybar.Simon testified that he had at that time warned Pool, "I don't go for thefooling around. I want you and everybody else to stay on their job where theybelong."On the occasion of this warning, Simon's testimony on cross-exami-nation continued.I also warned Mr. Pool about draining pontoons on the floor. I said "you arenot draining them fast enough like the other pontoons." I don't know why, butit seemed every morning when I came down there, the first thing I heardfrom the other shift was, "all the pontoons are drained on the floor," . .Maybe the man had a reason for it, I don't know, but I also told him aboutthat, and when he did not do that I said, "For the last time, if you don't cutout the fooling around and drawing pictures and so on and so forth, ofwomen on pontoons, and horses, and putting somebody's name of a muleor something like that, saying you are a jackass and so on and so forth, I amgoing to let you go."He said, "I did not do it." I said, "Well, maybe you didn't, but differentpeople told me you did" and I said, "I know you like to foolaround," andI said, "It is all right, but'don't do it around here no more."That continued, and I finally let the man go. I can't let nobody hamperproduction.When he spoke to Pool in the tool room, a week or so before the discharge,Sinion's testimony on cross-examination went on,I cautioned him also about this broom business, that it seemed tobe quite a joke to him and everbody in the shop. It seemed that Mr. Poolwas carrying or leaning on a broom,and Icautioned him about the pontoons,the draining on the floor.Well, as I say, the man might have had a reasonfor it, but I could not see it, because it held the boys back three or fourhours in the morning . . I did not see everything. I was told a lot. Icould not woik night and day, and Mr. Pool happened to be on the nightshift at all times and very seldom on the day shift.Notwithstanding Simon's testimony on direct-examination, repeated on cross,that it was he who discharged Pool for violation of his warnings, he later ad-mitted that he had noting to do with Pool's discharge.When questioned as towhether he had a conversation with Pool when he discharged him Simon testified:No, I did not. In fact the foreman did, himself, let him go that night.Imean I came down there that morning and a note was left for me on mydesk that he had let Pool go, and Pool came back after that and said, or askedme why, and I believe it was before I seen the night foreman that day, andI said, "I really don't know why, but it was probably because you were fool-ing around but I will find out from McInerney or whoever was the foremanthat night." 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDPool denied that he had ever told Simon in the tool room that he was there to,get a candy bar or that Simon had ever reprimanded him for being in the toolroom, a place to which he was often required to go in the normal course of hisemployment ; denied that he had ever allowed pontoons to drain to the floorexcept to the extent customarily required ; denied that he had ever made drawingsor written names on pontoons; denied that he had ever engaged in "horseplay"of any kind ; and denied that he had ever been criticized or warned by any super-visory employee for the quality of his work or for the type of conduct specificallyreferred to in Simon's testimony.Pool's testimony in general was corroboratedby Johnson, a welder under whom Pool worked on the water test operation. Itwas Johnson's testimony that Pool was always a willing, able, and efficientworker.Even if accepted at face value, Simon's uncorroborated testimony is scarcelyof sufficient probative force in view of Pool's denials to sustain a finding that thelatter in fact was inefficient, engaged in horseplay while on the job, and wasdischarged for these reasons, as contended by the respondent. Simon's testimonywas mainly of a general and conclusionary character. The only incident withrespect to which his testimony was at all specific was Pool's alleged presence inthe tool room to get a candy bar on 2 occasions a week before his discharge,conduct which hardly falls within the usual connotation of inefficiency andhorseplay, and which in any event was not shown to be the actual cause of thedischarge.Simon's testimony as to the other incidents referred to in his testi-mony is not shown to be based upon personal observation. "Of course," testifiedSimon at one point, "I did not see everything, I was told a lot." It is undisputedthat it was customary to drain to the floor part of the water in the pontoons, andSimon's own testimony does not establish that Pool, in doing so, acted im-properly.31"Maybe the man had a reason for it," testified Simon, "I don't know."Simon's testimony that Pool was drawing improper pictures on the pontoons,.admittedly hearsay in, character, was not brought out by the respondent ondirect-examination; it was first asserted by him on cross-examination, evidentlyas an afterthought while he was being vigorously pressed to describe conduct onPool's part which might be considered within the definition of "horseplay."Finally it does not appear from Simon's own testimony that Pool's alleged dere-lictions were the actual cause of the discharge; Simon himself finally admittedthat he had nothing to do with the discharge and did not hear of it until after itwas consummated.In any event, the undersigned is persuaded from his consideration of the recordas a whole and his observation of the witnesses that Simon's uncorroboratedtestimony concerning the reasons for Pool's discharge is unworthy of credit.As noted, Simon's testimony was garbled, indefinite, uncertain, and contra-dictoryThere is no claim on the respondent's part that fool's work habitsand general attitude suffered a marked change during the last few weeks of hisemployment ; indeed Sin:,on in his testimony sought to convey the impressionthat Pool's alleged inefficiency and predilection for horseplay was chronic in natureand had been in evidence for at least a year.The authenticity of the respondent'sclaim is thus largely impugned by Pool's relatively long history of employmentwith the respondent including his 2 rehirings on occasions when he had pre-viously quit, his 5 months of continuous service performing the specific job onwhich the respondent claims he was inefficient, and his several wage increases31 Simon's several references to Pool's conduct in draining pontoons were not only vaguebut contradictory as well.Thus on direct-examination, reference is made to Pool "squirt-ing water around and just to empty the pontoons".On cross-examination complaint ismade that Pool was not"draining them fast enough." INDUSTRIAL METAL FABRICATORS, INC.65including a 15 cent hourly raise while he was on his last job.On the occasionsof the various general lay-offs, including the February lay-off, when the re-spondent might normally be expected to release its least efficient and desirableemployees, Pool had always been retained ' It is significant that the respondentadduced no evidence to show what incident, if any, immediately precipitatedthe discharge.Pool's testimony that- he was summarily discharged withoutany reason given is found corroborated by Simon's testimony relating to hisconversation with Pool which followed the discharge. If Pool in fact had beendischarged for the reasons now asserted by the respondent, it is highly probablethat the asserted reasons would have been then and there directed to Pool'sattention and it is unlikely that McInerney and Simon would each have soughtto shift responsibility to the other for the action taken.In contrast to that of Simon, Pool's over-all testimony, in the main corrobo-rated by Johnson, impressed the undersigned as reliable and trustworthy.Uponthe record as a whole, the undersigned credits Pool's testimony and finds thatPool was not inefficient and did not engage in horseplay and that he was notin fact discharged for the reasons advanced by the respondent.To sum up : Following the February lay-off, Pool assumed a position of lead-ership in the organizational activities of the Union and became the Union's mostaggressive if not the only openly active proponent within the plant. Pool'sactivities in behalf of the Union were known to the respondent.The dischargeof Pool, an experienced and previously satisfactory employee, was effected ata time when, as the record shows, the respondent was engaged in hiring newemployees.When the respondent's explanation for the discharge, herein foundto be specious, is put aside, and the discharge is considered in the light of therespondent's previously manifested antipathy toward the Union, its prior courseof conduct designed to interfere with the self-organizational plans of its em-ployees, and its demonstrated propensity toward discouraging membership inthe Union by removing from its rolls those known to be most active in theUnion's support, the discharge becomes susceptible of explanation on no otherbasis than that its root lay in Pool's union activities, the respondent's resent-ment of such activities, and its desire to discourage similar activity by itsemployees in the futureThe undersigned so findsOn the basis of the record as a whole the undersigned finds that the respond-ent discharged Ural R. Pool on March 22', 1944, because of his membership andactivities on behalf of the Union, and that by its discharge and failure to rein-state him, the respondent discriminated in regard to his hire and tenure of em-ployment thereby discouraging membership in the Union and interfering with,restraining, and coeicing its employees in the exercise of the rights guaranteedin Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate and substantial relationship to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereof.i2 The retention of Pool during the February lay-off does not, however, negate an inferenceof discrimination, for, as has been shown, Pool's pronounced support of the Union beganand became generally known after the lay-off. 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYSince it has been found that the respondent has engaged in certain unfair laborpractices, the undersigned will recommend that it cease and desist therefrom andtake certain affirmative action in order to effectuate the policies of the Act.It has been found that the respondent discriminated in regard to the hire andtenure of employment of Edward Joseph on February 3, 1944, of Julius DesBiens, Adolph Arturi, and William Godbey on February 5, 1944, of John Tediski,Albert Ferek, and Maurice Rosenband on February 7, 1944, and of Ural It. Pool onMarch 22, 1944At the time of the hearing John Tediski was in the militaryforces of the United States and is accordingly not available for immediate rein-statement.Therefore, the undersigned will recommend that the respondent uponapplication by Tediski within ninety (90) days after his discharge from the armedforces of the United States offer him reinstatement to his former or substantiallyequivalent position without prejudice to his seniority or other rights and privileges.The undersigned will further recommend that the respondent make Tediski wholefor any loss of earnings he may have suffered by reason of the respondent's dis-crimination against him, by payment to him of a sum of money equal to theamount which he normally would have earned as wages during the periods: (1)between the date of the respondent's discrimination against him and the date ofhis entering the armed forces of the United States; and (2) between the datefive (5) days after his timely application for reinstatement and the date of theoffer of reinstatement by the respondent, less his net earnings during this period 'The fact that Tediski may become entitled to further back pay following histimely application for reinstatement upon his discharge from the armed forces ofthe United States shall not be regarded as affecting the respondent's obligation topay him immediately whatever amount is due him from the date of his dischargeby the respondent to the date he entered the armed forces of the United States, lesshis net earnings during that period.It is further recommended that the respondent make Edward Joseph, Julius DesBiens, Adolph Arturi, William Godbey, Albert Ferek, Maurice Rosenband andUral R. Pool whole for any loss of earnings they may have suffered by reason ofthe respondent's discrimination against them, by payment to each of them of a sumof money equal to the amount he normally would have earned as wages from the(late of the respondent's discrimination against him to the date of the respondent'soffer of reinstatement, less his net earnings during that period.';Upon the basis of the above findings of fact and upon the entire record in thecase, the undersigned makes the following :CoNc usIoNS of LAW1.Food, Tobacco, Agricultural and Allied Workers Union of America, C I. 0,is a labor organization within the meaning of Section 2 (3) of the Act2.By discriminating in regard to the hire and tenure of employment of EdwardJoseph, Julius Des Biens, Adolph Arturi, William Godbey, John Tediski, AlbertFerek, Maurice Rosenband and Ural R Pool, thereby discouraging membershipin Food, Tobacco, Agricultural and Allied Workers Union of America, C. I 0.,31By "net earnings" is meant earnings less expenses, such as for transportation. room,and board, incurred by an employee in connection with obtaining work and %voiking else-«here than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhereSeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local2590, 8 N L R B 440. Monies received forwork performed upon Federal, State, county, municipal or other work-relief projects shallbe considered as earningsSeeRepublic Steel Corporation v N. L. R B,311 U. S 7.34 See footnote 33,supra INDUSTRIAL METAL FABRICATORS, INC.67the respondent engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.3By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engaging in unfair labor practices, within the meaning of Section 8 (1) ofthe Act.4The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Industrial Metal Fabricators, Inc , itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in Food, Tobacco, Agricultural. and AlliedWorkers Union of America, C I. 0., or in any other labor organization of it4employees by discharging, laying off, or refusing to reinstate or reemploy anyof its employees, or in any other manner discriminating in regard to the hireand tenure of employment or any terms or conditions of their employment ;(b) In any manner interfering with, restraining, or coercing its employeesin the exercise of the rights to self-organization, to form labor organizations, tojoin or assist Food, Tobacco, Agricultural and Allied Workers Union of America,C. I 0., or any other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection as guaranteedin Section 7 of the Act.2Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act.(a)Offer to Edward Joseph, Julius Des Biens, Adolph Arturi, William Godbey,Albert Ferek, Maurice Rosenband and Ural R. Pool immediate and full rein-statement to their former or substantially equivalent positions without prejudiceto their seniority and other rights and privileges ;(b)Make whole Edward Joseph, Julius Des Biens, Adolph Arturi, WilliamGodbey, Albert Ferek, Maurice Rosenband, and Ural R Pool for any loss of paythey may have suffered by reason of the respondent's discrimination againstthem by payment to each of them of a sum of money equal to the amount he nor-mally would have earned as wages during the period from the date of therespondent's discrimination against him to the date of the respondent's offer ofreinstatement, less his net earnings 35 during such period ;(c)Upon application by John Tediski within ninety (90) days after his dis-charge from the armed forces of the United States, offer him immediate andfull reinstatement to his former 'or substantially equivalent position, withoutprejudice to his seniority and other rights and privileges ;(d)Make whole John Tediski for any loss of pay he may have suffered byreason of the respondent's discrimination against him by payment to him of asum of money equal to. the amount he normally would have earned as wagesduring the periods: (1) from the date of the respondent's discrimination againsthim to the date upon which he entered the armed forces of the United States ; Je35See footnote 33,supra.311The obligation of the respondent to pay Tediski the amount due him for this periodtimely application for reinstatement upon his discharge from the armed foices of the UnitedStates663 a 14-46-vol 63-6 ,68DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) from a date five (5) days after his timely application for reinstatement, ifany, to the date of the offer. of reinstatement by the respondent, less his netearnings" during these periods;(e)Post at its plant at 63rd Street and Oakley Boulevard, Chicago, Illinois,copies of the notice attached to the Intermediate Report herein, marked "Appen-dix A".Copies of said notice to be furnished by the Regional Director for theThirteenth Region, shall, after being duly signed by the iespondent's representa-tive, be posted by the respondent immediately upon receipt thereof, and main-tained by it for sixty (60) consecutive days thereafter in conspicuous places,including all places where notices to employees are customarily posted.Reason-able steps shall be taken by the respondent to insure that said notices are not.altered, defaced, or covered by any other material.(f)File with the Regional Director for the Thirteenth Region on or beforeten (10) days from the date of the receipt of this Intermediate Report, a reportin writing setting forth in detail the manner and form in which the respondenthas complied with the foregoing recommendations.It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said Regional Directorin writing that it has complied with the foregoing recommendations, the NationalLabor Relations Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II, of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended, effective November 26,1943, any party or counsel for the Board may within fifteen (15) days from thedate of the entry of the oider transferring the case to the Board, pursuant toSection 32 of Article II of said Rules and Regulations, file with the Board, Rocliam-beau Building, Washington, D. C., an original and four copies of a statementin writing setting forth such exceptions to the Intermediate Report or to anyother part of the retold or proceeding (including rulings upon all motions orobjections) as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement ofexceptions and/or brief, the party or counsel for the Board filing the same shallserve a copy thereof upon each of the other parties and shall file a copy withthe Regional Director.As further provided in said Section 33, should any partydesire permission to argue orally before the Board, request therefor must bemade in writing within ten (10) days from the date of the order transferringthe case to the Board.ARTHUR LEFFTrial ExaminerDated February 21, 1945.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organiza-tions, to join or assist Food, Tobacco, Agricultural and Allied Workers Unionof America, C I. O. or any other labor organization, to bargain collectively31 See footnote33,supra. INDUSTRIAL METAL FABRICATORS, INC.69through representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid orprotection.We will offer to the employees named below immediate and full reinstate-ment to their former or substantially equivalent positions without prejudiceto any seniority or other rights and privileges previously enjoyed, and makethem whole for any loss of pay suffered as a result of the discrimination.Adolph Arturi.Julius Des Biens.Albert Ferek.William Godbey.Edward Joseph.Ural R. Pool.Maurice Rosenband.John Tediski.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labororganization.INDUSTRIAL METAL FABRICATORrS, INC.,By -----------------------------------(Representative)-----------------------------------(Title)Dated --------------------------NOTE: Any of the above-named employees presently serving in the armed forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the armed forcesThis notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.